Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application appears to be a division of US. Application No. 16/165703., filed 10/19/2018.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.	
	
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-20 in the reply filed on October 13th, 2022 is acknowledged. Claims 1-20 are pending.
Action on merits of claims 1-20 as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being clearly anticipated by Costa (US 2018/0182771, hereinafter as Costa ‘771).
Regarding Claim 1, Costa ‘771 teaches a memory device, comprising: 
a substrate (Fig. 14B, (10); [0117]);
a first layer stack (Fig. 14B, (132/146); [0283]) above the substrate (10) having a first alternating conductor and insulator layers; 
one or more first vertical structures (Fig. 14B, (61); [0160] and [0213]) extending through the first layer stack; 
a conductive material (Fig. 14B, (173/179); [0175] - [0176]) disposed on a top surface of the one or more first vertical structures (61); 
a third insulating layer (178; [0173]) disposed over the first layer stack;
a second layer stack (Fig. 14B, (232/246); [0318]), disposed over the third insulating layer (178; [0173]) and having second alternating conductor and insulator layers; 
one or more second vertical structures (Fig. 14B, (62); [0213]) extending through the second layer stacks and through the third insulating layer (178), and abutting a top surface of the conductive material (179).  

Regarding Claim 2, Costa ‘771 teaches the one or more first vertical structures comprise one or more first NAND strings and the one or more second vertical structures comprise one or more second NAND strings (see para. [0160] and [0179]).  

Regarding Claim 3, Costa ‘771 teaches each of the one or more first NAND strings and the one or more second NAND strings includes a plurality of memory layers (611/621) surrounding a core insulating material (162 and 262).  

Regarding Claim 4, Costa ‘771 teaches memory layers includes a stack consisting of a blocking layer, a storage layer, a tunneling layer, and a channel layer (171/172; see para. [0226]).  

Regarding Claim 16, Costa ‘771 teaches a top dielectric layer (178; [0173]), sandwiched between the first layer stack and the second layer stack and surrounding the conductive material (179; [0175]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11, 13-15, 17-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Costa ‘771 as applied to claim 4 above, and further in view of Lee (US 2012/0003800, hereinafter as Lee ‘800).
Regarding Claim 5, Costa ‘771 teaches the conductive material (173/179).
Thus, Costa ‘771 is shown to teach all the features of the claim with the exception of explicitly the limitations: “dopants originating from the conductive material are present in portions of the channel layer adjacent to the conductive material”.
However, Lee ‘800 teaches dopants (Fig. 23, (192); [0127]) originating from the conductive material are present in portions of the channel layer (136) adjacent to the conductive material (see para. [0097], [0110], [0118]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Costa ‘771 by having dopants originating from the conductive material are present in portions of the channel layer in order to improve the current flow adjacent to the dummy conduction pattern (see para. [0127]) as suggested by Lee ‘800.

Regarding Claim 6, Lee ‘800 teaches the conductive material (Fig. 23, (192); [0127]) is disposed over a recess on a top portion of the one or more first NAND strings and is in contact with the blocking layer, the storage layer, the tunneling layer, and the channel layer (171) of the one or more first NAND strings.

Regarding Claim 7, Lee ‘800 teaches the one or more second NAND strings further comprise a nested recess (see Fig. 23) over the conductive material (192), the nested recess extending through the blocking layer, the storage layer and tunneling layer.  

Regarding Claim 8, Lee ‘800 teaches the channel layer of the one or more second NAND strings is disposed over the nested recess.
Shim ‘270 teaches an ohmic contact with the conductive material (111; see para. [0121]).  

	Regarding Claim 9, Lee ‘800 teaches a top conductive material (Fig. 23, (179); [0072]) in a top portion, the top conductive material electrically connected to the channel layer (172; [0226]) of the one or more second vertical structures.  

	Regarding Claim 10, Lee ‘800 teaches dopants originating from the top conductive material (see para. [0232], [0248]) are present in portions of the channel layer adjacent to the top conductive material.  It would obvious appear that the doped impurity in the top conductive material (179) presented in portions of the channel layer since it contacts with the channel layer (172).

Regarding Claim 11, Costa ‘771 teaches a width of the conductive material (173) is greater than a width of the one or more first vertical structures (61) (see Fig. 22B).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the width of the conductive material is greater than a width of the one or more first vertical structures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 13, Lee ‘800 a first portion of the conductive material (190) is inside the one or more first vertical structures (136/138).
Costa ‘771 teaches a portion of the conductive material (173/179; [0176]) is outside the one or more first vertical structures (see Fig. 14B).  

Regarding Claim 14, Lee ‘800 teaches the insulating layer (171) comprises aluminum oxide (see para. [0069]).  

Regarding Claim 15, Lee ‘800 teaches the insulating layer (171) surrounds a lower end of the one or more second vertical structures (see Fig. 24).  

Regarding Claim 17, Lee ‘800 teaches the conductive material (190) is configured to provide electrical connection between the one or more first vertical structures and the one or more second vertical structures (see para. [0110]).  
Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to provide electrical connection between the one or more first vertical structures and the one or more second vertical structures” does not distinguish the present invention over the prior art of Lee ‘800 who teaches the structure as claimed.

Regarding Claim 18, Costa ‘771 teaches the conductive material (173/179); [0163] and [0174]) comprises polysilicon.  

Regarding Claim 19, Lee ‘800 teaches a first staircase structure formed in the first layer stack; and a second staircase structure formed in the second layer stack (see Fig. 26).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a staircase structure in the first/second layer stack on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).

Regarding Claim 20, Lee ‘800 teaches at least one of the one or more first vertical structures (136) extend through the first staircase structure (see Fig. 51); and at least one of the one or more second vertical structures (164) extend through the second staircase structure (see Fig. 51).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Costa ‘771 as applied to claim 1 above, and further in view of Lee (US 2016/0079272, hereinafter as Lee ‘272).
Regarding Claim 12, Costa ‘771 is shown to teach all the features of the claim with the exception of explicitly the features: “the conductive material projects outward from the one or more first vertical structures”.
However, Lee ‘272 teaches the conductive material (25) projects outward from the one or more first vertical structures (see Fig. 1D).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Costa ‘771 by having the conductive material projects outward from the one or more first vertical structures in order to improve characteristic of the memory device (see para. [0019]) as suggested by Lee ‘272.

Response to Arguments
Applicant’s arguments with respect to claims 1-20, filed on 10/13/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829